CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-369, concluding that DAVID J. WITHER-SPOON of NEWARK, who was admitted to the bar of this State *421in 1994, should be reprimanded for violating RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that DAVID J. WITHERSPOON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.